DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments and amendments, filed 06/28/2021, with respect to the rejection(s) of claim(s) 1 and 10 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Jones (US Patent No. 6,943,319) expressly teaching the need to reduce tangling if the wires made possible by cutting to length needed and crimping (Col. 4, lines 25-46).
Claim amendments overcome the nonstatutory double patenting rejection, therefore said rejection of claims 1-8 and 10-17 has been removed.
Allowable Subject Matter
Claims 22 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. 

Claims 1-8 and 10-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Good et al. (US Patent No. 7,987,592), and further in view of Goulet (US Patent No. 9,976,687) and Jones (US Patent No. 6,943,319).
Re: Claim 1, Good discloses the claimed invention including an apparatus comprising:
a resistive wire (14) having a circumference (Fig. 1 & 7, Col. 3, lines 6-8, resistive wire);
a first fiberglass layer (16) disposed about the circumference of the resistive wire and along a length of the resistive wire (Fig. 1 & 7, Col. 1, lines 23-24, fiberglass);
a second layer (18); and the second fiberglass layer disposed around the first fiberglass layer except for expressly stating the second layer is made of fiberglass and a third fiberglass layer. However, Goulet discloses a first fiberglass layer (12) surrounded by a second fiberglass layer (22), and a third fiberglass layer (24) forming an outer layer and surrounding the second fiberglass layer (Fig. 5, Col. 3 & 4, Lines 59-62 & 55-57, fiberglass layers).
It would have been obvious to one having ordinary skill in the art at the time of the effective filing date to include fiberglass in the second layer and to add a third fiberglass layer as taught by Goulet, since Goulet states in column 2, lines 35-38 such a modification provide a breathable, tough, resilient insulating system that can withstand the rigors of exposure to high temperatures, salt, water, and general wear and tear, which is inexpensive and easy to manufacture In re Leshin, 125 USPQ 416.
Good discloses the claimed invention except for specifying a lead wire. However, Jones teaches a lead wire (74) crimped (70) onto the resistive wire (58, 72), the lead wire configured to supply a current to the resistive wire (Fig. 8, Col. 4, lines 25-45, lead wire crimped around the resistive wire to supply a current thereto); thereby reducing tangling of the resistive wire and the lead wire with one or more of the first fiberglass layer, the second fiberglass layer, and the third fiberglass layer (Col. 4, lines 49/-52, the crimp connectors reduce tangling since the length of the wires can be decided at installation and cut to length).
It would have been obvious to one having ordinary skill in the art at the time of the effective filing date to include a lead wire as taught by Jones, since Jones states in Col. 4, lines 49-52 that’s such a modification provides the user flexibility such that the span of wires can be decided at the point of installation, cut to length thus reducing excess wires that may be tangled. 
Re: Claim 2, Good discloses the claimed invention including a fiberglass core, the resistive wire wound about the fiberglass core (Col. 1, lines 22, fiberglass core).
Re: Claim 3, Good in view of Goulet discloses the claimed invention including the first fiberglass layer (Col. 1, lines 23-24, fiberglass) comprises an S-glass type fiberglass (Goulet: Col. 3, lines 59-62, s-glass type for first layer). It would have been obvious to one having ordinary skill in the art at the time of the effective filing date to In re Leshin, 125 USPQ 416.
Re: Claim 4, Good in view of Goulet discloses the claimed invention including the first fiberglass layer comprises a fiberglass material different than a fiberglass material of the second fiberglass layer (Goulet: Fig. 5, Col. 3 & 4, Lines 59-62 & 55-57, different fiberglass layers). It would have been obvious to one having ordinary skill in the art at the time of the effective filing date to include different fiberglass layers as taught by Goulet. Since such a modification has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.
Re: Claim 5, Good in view of Goulet discloses the claimed invention including the fiberglass core except for expressly stating a S-glass type fiberglass. However, Goulet discloses using S-glass type fiberglass. Since, it would have been obvious to one having ordinary skill in the art at the time of the effective filing date to include different fiberglass layers as taught by Goulet. Since such a modification has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.
Re: Claim 6, Good in view of Goulet discloses the claimed invention including the third fiberglass layer comprises a fiberglass material different than the first fiberglass layer and able to be different than the second fiberglass layer (Fig. 5, Col. 3 & 4, Lines In re Leshin, 125 USPQ 416.
Re: Claim 7, Good discloses the claimed invention except for an outer layer. However, Goulet teaches a polyimide layer (18), the polyimide layer forming an outer layer and surrounding the third fiberglass layer (Fig. 5, Col. 4, lines 32-34, polyimide layer surrounding the third layer). It would have been obvious to one having ordinary skill in the art at the time of the effective filing date to include a polyimide outer layer as taught by Goulet, since Goulet states in column 4, lines 31-32 that such a modification prevent contaminants and other corrosive materials from penetrating through into the layers of the sleeve. Further, such a modification has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.
Re: Claim 8, Good in view of Goulet discloses the claimed invention including the Kapton layer which comprises a polyimide film and adhesive (Col. 4, lines 32-34, Kapton tape is inherently a polyimide film with an adhesive) except for expressly stating the adhesive is silicone. It would have been obvious to one having ordinary skill in the art at the time of the effective filing date to include a silicone adhesive. Since such a modification has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin
Re: Claim 10, the device of Good in view of Goulet as evidenced in the rejection of claim 1 above is capable of performing the claimed method as recited in this claim; including capable of providing a current through the resistive wire to heat at least a portion of the refrigeration system (Col 1, lines 14-17, providing heat in cold structures).
Re: Claim 11, the device of Good in view of Goulet as evidenced in the rejection of claim 2 above is capable of performing the claimed method as recited in this claim.
Re: Claim 12, the device of Good in view of Goulet as evidenced in the rejection of claim 3 above is capable of performing the claimed method as recited in this claim.
Re: Claim 13, the device of Good in view of Goulet as evidenced in the rejection of claim 4 above is capable of performing the claimed method as recited in this claim.
Re: Claim 14, the device of Good in view of Goulet as evidenced in the rejection of claim 5 above is capable of performing the claimed method as recited in this claim.
Re: Claim 15, the device of Good in view of Goulet as evidenced in the rejection of claim 6 above is capable of performing the claimed method as recited in this claim.
Re: Claim 16, the device of Good in view of Goulet as evidenced in the rejection of claim 7 above is capable of performing the claimed method as recited in this claim.
Re: Claim 17, the device of Good in view of Goulet as evidenced in the rejection of claim 8 above is capable of performing the claimed method as recited in this claim.
Claims 19-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Good et al. (US Patent No. 7,987,592) Goulet (US Patent No. 9,976,687) and Jones (US Patent No. 6,943,319) as applied to claims 1 and 10 above, and further in view of  Cho (US 2019/0063818 A1)
Claims 19-21, Good discloses the claimed invention including the resistive wire, the first fiberglass layer, the second fiberglass layer, and the third fiberglass layer form at least a part of a heater wire except for a cold zone as claimed. However, Cho teaches a heater wire (132) configured to be disposed within a tube of a refrigeration system (1) (Figs. 1-2); and wherein the heater wire comprises a cold zone (135) defined at least in part by a portion of the lead wire (134) and a portion of the resistive wire (132) and the cold zone is positioned adjacent to a junction between the lead wire and the resistive wire (Fig. 7), wherein the lead wire is electrically connected onto the resistive wire at the junction (crimping is a form of electrical connection as already taught in the rejection of claim 1 and 10 in view of Jones above) configured to prevent ignition of a refrigerant of the refrigeration system (Fig. 7, Para. 97-98, heat resistant tube adjacent to the junction between a heater resistive wire and the lead wire).
It would have been obvious to one having ordinary skill in the art at the time of the effective filing date to include a cold zone adjacent to the junction of the lead and resistive heat wire as taught by Cho, since Cho states in paragraph 97-98 that such a modification provides protection at that junction from heating the surrounding area and further from defrosting water. This provides an insulating effect for the cooling tubes of refrigerant of the refrigeration system from the heating wires in case of malfunctions 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Kim, Schwarzkopf, Mclver, and Churchill are cited discussing various types of cold zones developed in heating systems for preventing malfunction.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES P. CHEYNEY whose telephone number is (571)272-9971. The examiner can normally be reached Monday - Friday, 8:00 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Durand can be reached on 571-272-4459. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHARLES P. CHEYNEY/Primary Examiner, Art Unit 3754